NO. 07-05-0444-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                 AUGUST 25, 2006
                         ______________________________

                           ADAM GRANADO, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

             FROM THE 69TH DISTRICT COURT OF MOORE COUNTY;

                    NO. 3696; HONORABLE RON ENNS, JUDGE
                       _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Adam Granado, appeals from a conviction for money laundering and a

sentence of five years confinement suspended for 10 years. We affirm.


                         Factual and Procedural Background


      Dumas police officer Jason Wilkins stopped appellant’s vehicle for an expired

registration sticker. According to Wilkins, appellant exhibited extreme nervousness, was

visibly shaking, and avoided eye contact.      Based upon these observations, Wilkins
requested permission to search the vehicle. As appellant walked away from the officer,

after giving permission to search the vehicle, Wilkins observed a plastic baggy with an

undisclosed amount of cash sticking out of appellant’s rear pocket. During the search of

the vehicle, the officer found five more plastic baggies containing cash hidden underneath

the mat in the trunk compartment of the vehicle. A police drug dog was called to the scene

and alerted on the driver’s side rear passenger compartment and the trunk area. The total

amount of cash found was $6,100.


       At trial, two officers testified that the packaging of money in plastic baggies is a

common way to carry money for individuals involved in drug distribution. Two other officers

testified that the cash had a strong smell of marijuana.           Additionally, evidence of

extraneous offenses for possession of drug paraphernalia was presented to the jury.

Evidence of one other police contact, where methamphetamine residue was found in

appellant’s vehicle, was also presented to the jury. The jury convicted the appellant of

money laundering.


       Appellant’s sole contention is that the evidence was legally insufficient to sustain the

conviction.


                                      Legal Sufficiency
                                    Standard of Review


       In reviewing the legal sufficiency of the evidence, we review all the evidence in the

light most favorable to the verdict to determine whether any rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v.

                                              2
Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Ross v. State, 133
S.W.3d 618, 620 (Tex.Crim.App. 2004). The jury is the sole judge of the weight and

credibility of the evidence. Jackson, 443 U.S. at 319. Circumstantial evidence is as

probative as direct evidence in establishing the guilt of an actor. Guevara v. State, 152
S.W.3d 45, 49 (Tex.Crim.App. 2004). Furthermore, the standard of review on appeal is

the same for both direct and circumstantial evidence cases. Id.


      A person commits the offense of money laundering if he knowingly acquires or

maintains an interest in, receives, conceals, possesses, transfers, or transports the

proceeds of criminal activity. See TEX . PEN . CODE ANN . § 34.02(a)(1) (Vernon 2005).

“Criminal activity” means any offense classified as a felony under Texas or federal law or

any offense under the laws of another state punishable by confinement for more than one

year. § 34.01(1). In the case before us, the indictment alleged appellant knowingly

possessed proceeds of criminal activity, to-wit: possession or delivery of a controlled

substance or marijuana, and that the value of said funds was $3,000 or more but less than

$20,000.


                                         Analysis


      At the time of the detention, appellant exhibited an extreme state of nervousness

before the request for permission to search the vehicle was granted. Further, the record

shows that appellant had, in his possession, currency of the value of $6,100. Officers

testified that possession of marijuana with a street value of $6,100 would be a felony.

Appellant’s explanation for possession of the cash was that he had just sold a vehicle, yet


                                            3
when asked, appellant could not provide documentation of the sale. Additionally, two

officers testified that the currency emitted a strong odor of marijuana and was packaged,

based upon their experience and training, in a manner consistent with proceeds of a drug

transaction. A K-9 officer testified that the drug dog used in this case was trained to alert

to the presence of several drugs including marijuana, and that the dog did, in fact, alert on

the currency.


       Although, all of the evidence regarding the currency’s origin was circumstantial, that

evidence is sufficient to prove an actor guilty of the offense alleged. Guevara, 152 S.W.3d

at 49. Based upon this evidence we cannot say that a rational jury could not have found

the essential elements of the offense beyond a reasonable doubt. Jackson, 443 U.S. at

319; Ross, 133 S.W.3d at 620. Accordingly, appellant’s issue is overruled.


                                        Conclusion


       Having overruled appellant’s sole issue, the judgment of the trial court is affirmed.




                                                  Mackey K. Hancock
                                                      Justice




Do not publish.




                                             4